    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 1 of 15. PageID #: 1167




                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

 CRAIG WILSON, et al.                               )   CASE NO.: 4:20CV794
                                                    )
                                                    )
                Petitioners,                        )   JUDGE JAMES S. GWIN
                                                    )
        v.                                          )
                                                    )
 MARK WILLIAMS, Warden of Elkton                    )
 Federal Correctional Institution, et al.,          )   MEMORANDUM IN SUPPORT OF
                                                    )   RESPONDENTS' EMERGENCY
                Respondents.                        )   MOTION TO STAY
                                                    )


                                        INTRODUCTION

       Pursuant to Fed. R. Civ. P. 62(d), Respondents Mark Williams, Warden of Elkton Federal

Correctional Institution and Michael Carvajal, Director of Federal Bureau of Prisons, in their

official capacities (“Respondents”), respectfully request that this Court stay its Order issued on

May 19, 2020 [ECF No. 85], pending final resolution of the appeal filed by Respondents on May

27, 2020. (Notice of Appeal, ECF No. 95 PageID # 1160.) Respondents also respectfully renew

their request for a stay of this Court’s Order of April 22. Although the Federal Bureau of Prisons

(“BOP”) has satisfied several requirements of those orders, it remains under an obligation to 1)

release numerous inmates to home confinement under criteria of the Court’s creation, which

deviate from BOP’s expert public-safety judgments about recidivism risks; and 2) transfer

hundreds of inmates to other institutions, notwithstanding BOP’s careful, expertise-based

determination, made unreviewable by statute, placing them at Elkton. Respondents respectfully

request an expedited ruling on this motion by 3:00 pm on June 1, 2020.
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 2 of 15. PageID #: 1168



                                          BACKGROUND

        The COVID-19 pandemic has created unprecedented public health risks in this country

and around the world. Recognizing the threat posed by COVID-19, BOP quickly developed and

implemented a nationwide multiphase action plan, which has consistently been informed by “the

guidance and direction of worldwide health authorities.” (Decl. of Sarah Dees, ECF No 10-1

PageID #174 at ¶ 6.) Elkton has implemented BOP’s nationwide COVID-19 response and taken

numerous precautions according to the facility’s needs. (Id. at PageID ## 178-179, ¶ 19.) For

example, Elkton inmates and staff have been educated about measures to avoid transmitting

COVID-19; all common areas are disinfected at least daily; and inmates have personal access to

sinks, water, disinfectant, and soap. (Id. at PageID ## 179, 183-84, ¶¶ 20-22, 45-46.) Inmates

and staff have been provided protective face masks for daily use and appropriate protective

equipment for particular tasks. (Id. at PageID #184, ¶¶ 48-50.) BOP has also taken steps to

reduce inmate contact—requiring inmates to pick up meals and return to their housing units to

eat, and staggering mealtimes. (Id. ¶¶ 12, 54, PageID ## 176, 185.)

        BOP has dramatically increased its testing capacity in recent weeks and expects to have

collected samples from all Elkton inmates by May 29 for testing. (Declaration of Andrea

Burnside (“Burnside Decl.”), attached hereto as Ex. A, at ¶ 14.) Any inmate who has COVID-19

symptoms or tests positive is moved to an isolation area. (Id. at ¶¶ 5-6.) Asymptomatic inmates

who have been in contact with symptomatic inmates are quarantined for at least 14 days. (Id. at

¶ 7.) After 14 days, inmates may be released from quarantine if no one in the cohort has reported

symptoms or tested positive for COVID-19. (Id.) But if a quarantined inmate presents with

symptoms, he is isolated, and the 14-day clock restarts. (Id.) If an inmate’s condition requires

hospitalization, he is transported to a local hospital. (See id. ¶ 8.)



                                                   2
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 3 of 15. PageID #: 1169



       Although Elkton continues to experience inmate infections, the efforts by staff appear to

have significantly mitigated the risks of COVID-19. (Id. at ¶ 10.) Since early April 2020, the

number of hospitalized inmates has been in decline from its April 8 peak of 46 inmates. (Id. at

¶ 9.) From April 12 through May 2 only four inmates were hospitalized for COVID-19 related

illness. (Id.) In nearly four weeks since May 2, no other Elkton inmate has been hospitalized for

COVID-19-related illness. (Id.)

       Despite BOP’s sustained response to the COVID-19 crisis and the progress on the ground

at Elkton, this Court has imposed a series of orders upon Respondents. On April 22, 2020, the

Court entered a preliminary injunction granting relief to a conditionally certified subclass of

older and medically vulnerable inmates on the theory that the conditions at Elkton violated the

Eighth Amendment. (Order, ECF No. 22, PageID ##371-72.) Rejecting the government’s

arguments that this suit could not proceed under section 2241 and was barred by the Prison

Litigation Reform Act (PLRA), and invoking the court’s purported “inherent authority” over

inmates’ confinement, the Court ordered Respondents to “determine the appropriate means of

transferring” all subclass members “out of Elkton.” (Id. at PageID ## 360-361.)

       Respondents filed a notice of appeal to the Sixth Circuit Court of Appeals on April 27,

2020. (Not. of Appeal, ECF No. 26 PageID # 394.) Respondents then requested a stay pending

appeal. (Em. Mot. for Stay Pending Appeal, ECF No. 29 PageID # 397.) On May 8, 2020, the

Court denied Respondents’ stay motion. (Order, ECF No. 57 PageID ##744-48.) By that time,

BOP had satisfied the injunction’s first two requirements. (Status Report, ECF No. 49 PageID

## 678-682.) Petitioners nonetheless filed an emergency motion to enforce the injunction. (Mot.

to Enforce, ECF No. 51 PageID ## 693-701.) In response, BOP explained that it had evaluated

all inmates in the subclass for the Court’s specified forms of relief, and BOP explained why



                                                 3
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 4 of 15. PageID #: 1170



inmates had been deemed ineligible—including because many are sex offenders. (Opp’n to Mot.

to Enforce, ECF No. 58 PageID ## 754-758.) BOP further explained that it had begun evaluating

inmates who were ineligible for other forms of relief for transfer to other BOP facilities, and it

documented numerous impediments to transferring inmates. (Id. at PageID ## 758-762.)

       On May 19, the Court granted Petitioners’ motion to enforce the injunction. (Order, ECF

No. 85 PageID ## 1124, 1126.) The Court ordered BOP “to make full use of the home

confinement authority” and revised the Attorney General’s criteria for home confinement. (Id. at

PageID ## 1128-1129.) The Court announced, for example, that BOP must “disregard”

consideration of a violent offense if it occurred “more than 5 years ago”; and BOP must disregard

certain categories of prison disciplinary violations if they constitute the only basis for denial. (Id.

at PageID # 1129.)

       The Court ordered BOP to reevaluate every subclass member under the Court’s criteria

and provide “detailed description[s]” regarding one-third of the subclass every 48 hours, [Order,

ECF No 85 PageID # 1129-1130], a requirement BOP has now satisfied, (Burnside Decl. at ¶ 29.)

The Court also ordered BOP, within 48 hours, to “clarify” the reasons for any denial of

compassionate release, [Order, ECF No. 85 PageID # 1131], a requirement that BOP has likewise

satisfied, (Resps.’ First Response, ECF No. 89 PageID # 1142.) And the Court ordered BOP to

adjudicate any new applications in just seven days. (Order, ECF No. 85 PageID # 1131.) The

order also gave BOP just seven days to “show cause” why any inmate ineligible for home

confinement or compassionate release “cannot be transferred to another BOP facility where

social distancing is possible.” (Id. at PageID # 1132.)

       On May 20, 2020, Respondents filed an application with the Supreme Court to stay the

April 22 order pending completion of proceedings in the Sixth Circuit Court of Appeals and, if



                                                  4
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 5 of 15. PageID #: 1171



necessary, the Supreme Court. (Not. of Filing Resps.’ Application for Stay, ECF No. 87 PageID

# 1136.) The Supreme Court denied the application without prejudice on May 26, 2020. The

Supreme Court noted that, although Respondents had sought a stay only of the April 22 order,

this Court’s May 19 order “enforc[ed] the preliminary injunction and impos[ed] additional

measures,” and Respondents had not yet asked for review or stay of the May 19 order.

“Particularly in light of that procedural posture,” the Supreme Court “decline[d] to stay the

District Court’s April 22 preliminary injunction without prejudice to the Government seeking a

new stay if circumstances warrant.” Wilson v. Williams, No. 19A1041, 2020 WL 2644305 (U.S.

May 26, 2020). Justices Thomas, Alito, and Gorsuch would have granted the stay application.

Id. On May 27, 2020, Respondents appealed to the United States Court of Appeals for the Sixth

Circuit from the Order of this Court entered on May 19, 2020. (Notice of Appeal, ECF No. 95

PageID # 1160.)

       On May 22, 2020, Elkton staff placed 128 inmates who the Court has deemed to be

“medically vulnerable” into quarantine to enable their transfer out of Elkton. (Burnside Decl. at

¶ 19.) Senior BOP officials believe the transfer of inmates out of Elkton is not necessary to

protect inmates and may contribute to disease spread to other areas. (Declaration of Andre

Matevousian (“Matevousian Decl.”), attached as Exhibit B, at ¶ 14.) Further, BOP officials are

also reviewing dozens of inmates who Elkton officials had determined were not suitable for

home confinement under criteria established by the Attorney General but now 17 such inmates

have been approved for home confinement “[i]n order to comply with” the May 19 order and

more may be approved as the review continues. (Declaration of Hugh J. Hurwitz (“Hurwitz

Decl.”), attached as Exhibit C, at ¶¶ 27-28.)

                                          ARGUMENT

       This Court has discretion to stay execution of its judgment pending resolution of an

                                                 5
     Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 6 of 15. PageID #: 1172



appeal. Fed. R. Civ. P. 62(d). A. Philip Randolph Institute v. Husted, 907 F.3d 913, 917 (6th Cir.

2018). Courts consider four factors when determining if a stay is warranted: (1) whether the stay

applicant has made a strong showing that he is likely to succeed on the merits; (2) whether the

applicant will be irreparably injured absent a stay; (3) whether issuance of the stay will

substantially injure the other parties interested in the proceeding; and (4) where the public

interest lies. Id.; Hilton v. Braunskill, 481 U.S. 870, 867-77 (1987); Concerned Pastors for Soc.

Action v. Khouri, 844 F.3d 546, 548 (6th Cir. 2016). “These four factors ‘are not prerequisites

that must be met, but are interrelated considerations that must be balanced’ together.” Khouri,

844 F.3d at 548 (quoting In re EPA, 803 F.3d 804, 806 (6th Cir. 2015). As demonstrated below,

Respondents have met their burden of showing that this Court should exercise its discretion to

stay its order pending appellate review, Nken v. Holder, 556 U.S. 418, 433–34 (2008), because a

balancing of the factors supports the issuance of a stay pending appeal. Mich. Coal. of

Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 156 (6th Cir. 1991).

I.     RESPONDENTS ARE LIKELY TO SUCCEED ON APPEAL

       A.      The Court exceeded its authority under 28 U.S.C. § 2241 and the PLRA

       Petitioners bring this suit as a putative class action under 28 U.S.C. § 2241, challenging

the conditions of their confinement at Elkton. They seek relief based on their theory that

“incarceration amid the COVID-19 outbreak in Elkton violates their rights to constitutional

conditions of confinement” in violation of the Eighth Amendment. (Pet., ECF No. 1 PageID ##

31, 35 (emphasis added; capitalization omitted).) As the Supreme Court has explained, claims

for injunctive relief “challenging the fact of [an inmate’s] conviction or the duration of his

sentence . . . fall within the core of federal habeas corpus,” but “claims that merely challenge the

conditions of a prisoner’s confinement . . . fall outside that core.” Nelson v. Campbell, 541 U.S.



                                                  6
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 7 of 15. PageID #: 1173



637, 643 (2004). Accordingly, the Sixth Circuit has recognized that a habeas petition under

section 2241 “is not the proper vehicle for a prisoner to challenge conditions of confinement.”

Luedtke v. Berkebile, 704 F.3d 465, 466 (6th Cir. 2013); Martin v. Overton, 391 F.3d 710, 714

(6th Cir. 2004).

       This Court acknowledged the Sixth Circuit precedent but held that Petitioners’ suit was

better characterized as a challenge to the “execution or manner” of Petitioners’ sentences.

(Order, ECF No. 22 PageID # 362.) However, the Court’s orders expressly contemplate that

inmates may be transferred to another prison, even though such relief is unavailable in habeas.

(Id.; see also, Order, ECF No. 85 PageID # 1123.) Relief that addresses whether a federal

prisoner temporarily serves his sentence in a particular federal prison or elsewhere does not alter

the “fact or duration of [his] confinement,” Preiser v. Rodriguez, 411 U.S. 475, 489 (1973), or

“the execution or manner in which the sentence is served,” United States v. Peterman, 249 F.3d

458, 461 (6th Cir. 2001), nor does it change the court-imposed sentence—the hallmark of habeas

relief. See 18 U.S.C. § 3621(b) (BOP, not the sentencing court, “designate[s] the place of the

prisoner’s imprisonment”).

       Because Petitioners’ suit is not properly cognizable in habeas, Respondents are likely to

succeed on the merits that it is inappropriate to rely on “inherent authority” “to ‘enlarge’ the

custody of a defendant pending the outcome of a habeas action.” (Order, ECF No. 22 PageID #

359.) The injunctive relief ordered by this Court also looks nothing like the relief in the only

cases that support this novel theory, see, e.g., Dotson v. Clark, 900 F.2d 77, 79 (6th Cir. 1990).

En masse transfer of hundreds of inmates to other places of confinement is not a preliminary

form of the relief that is available in habeas. Cf. De Beers Consol. Mines v. United States, 325

U.S. 212, 220 (1945).



                                                  7
     Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 8 of 15. PageID #: 1174



        Further, Petitioners’ requested relief contravenes the strict limits of the Prison Litigation

Reform Act. The PLRA creates a carefully reticulated scheme for “the entry and termination of

prospective relief in civil actions challenging prison conditions.” Miller v. French, 530 U.S. 327,

331 (2000). It applies to “any civil proceeding arising under Federal law with respect to the

conditions of confinement or the effects of actions by government officials on the lives of

persons confined in prison.” 18 U.S.C. § 3626(g)(2).

        Under the PLRA, BOP’s decisions concerning an inmate’s “designation of a place of

imprisonment . . . [are] not reviewable by any court.” 18 U.S.C. § 3621(b). BOP’s

administrative judgment about where a prisoner should be housed balances multiple factors

within BOP’s unique expertise, including the prisoner’s “history and characteristics,” the “nature

and circumstances of [his] offense,” his “security designation,” his “programmatic” and “mental

and medical health needs,” and the “resources of [each] facility.” Id. The decision is thus vested

in expert prison officials, and “any approach that puts the judicial branch in charge of

designating the place of confinement . . . —no matter how well justified on utilitarian grounds—

collides with . . . the Attorney General[’s] unfettered authority to decide where to house federal

prisoners.” In re Gee, 815 F.2d 41, 42 (7th Cir. 1987). Yet the May 19 order overtly overrules

BOP’s determination regarding home-confinement placement and orders transfer of inmates to

different facilities.

        The PLRA also requires that any “prisoner release order” be “entered only by a three-

judge court,” only after specific requirements are met. 18 U.S.C. § 3626(a)(3)(A), (B). The

April 22 and May 19 orders are “prisoner release orders,” as they have the “purpose” or “effect”

to “reduc[e] or limit[] the prison population.” Id. § 3626(g)(4); Brown v. Plata, 563 U.S. 493,

511 (2011). And even if the orders were not “prisoner release order[s],” they would violate other



                                                  8
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 9 of 15. PageID #: 1175



PLRA restrictions on “civil action[s] with respect to prison conditions.” 18 U.S.C. § 3626(a).

       B.      Respondents have not violated the Eighth Amendment

       Respondents are likely to succeed on the merits because Petitioners have failed to

establish an Eighth Amendement violation. To succeed on their conditions-of-confinement

claim, Petitioners must demonstrate that BOP has violated the prohibition against “cruel and

unusual punishments,” U.S. Const. Amend. VIII, by meeting “two requirements,” one objective,

the other subjective. Farmer v. Brennan, 511 U.S. 825, 834, 846 (1994).

       On the first, objective requirement, Petitioners must demonstrate that the conditions at

Elkton pose “‘sufficiently serious’” health risks that they deny “‘the minimal civilized measure

of life’s necessities.’” Farmer, 511 U.S. at 834 (citations omitted). Although COVID-19 poses

significant health risks, BOP has assiduously mitigated the risk of serious injuries at Elkton with

numerous (and increasing) responses. Petitioners fail to show that the risks at Elkton are “so

grave that it [would] violate[] contemporary standards of decency to expose anyone unwillingly

to [them].” Helling v. McKinney, 509 U.S. 25, 36 (1993). The risks posed by COVID-19

confront not only prisoners but citizens nationwide, including others who live or work in

confined locations. Data bears out BOP’s extensive efforts to address the risks at Elkton: even

before the Court entered its April 22 injunction, the number of hospitalized inmates had already

peaked and has subsequently declined significantly. (Burnside Decl. at ¶ 9, Ex. A; see also, Dees

Decl., ECF No. 58-1 PageID ## 788-790.)

       Petitioners have also failed to demonstrate that BOP has acted with “deliberate

indifference to inmate health or safety,” “know[ing] of and disregard[ing] an excessive risk to

inmate health or safety.” Farmer, 511 U.S. at 834, 837. The COVID-19 pandemic has created

unprecedented and rapidly evolving risks throughout the world, and the Eighth Amendment’s



                                                 9
   Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 10 of 15. PageID #: 1176



deliberate-indifference standard does not license a court to second-guess prison officials’ policy

judgments in response. See Thornburgh v. Abbott, 490 U.S. 401, 407-408 (1989) (courts must

provide “considerable deference” to prison administrators given their “expertise,” and “the

judiciary is ‘ill equipped’ to deal with the difficult and delicate problems of prison

management”). BOP has not been even arguably “deliberately indifferent” to the evolving

COVID-19 pandemic. To the contrary, officials have deliberately confronted the risks posed by

this public-health crisis. (Dees Decl., ECF No 10-1 PageID ## 174-84 at ¶¶ 6, 12, 19-22. 45-50,

54.)

       In its May 19 order, the Court concluded that BOP’s efforts were insufficient and

criticized the pace of mass testing BOP had begun to undertake. (Order, ECF No. 85 PageID #

1124.) In fact, BOP has made substantial progress fighting the virus. (Burnside Decl. at ¶ 9, Ex.

A; see also, Dees Decl., ECF No. 58-1 PageID ## 788-89.)

       In any event, the record does not support a finding of an Eighth Amendment violation:

nothing in the record suggests that BOP officials subjectively doubted that their extensive efforts,

which track CDC guidance, were a reasonable and appropriate response to the threat posed by

COVID-19; and these extensive efforts take into account the practical constraints facing officials

trying to run a prison. Numerous courts of appeals have been staying orders like the orders in

this case finding that district courts should not assume the role of prison administrator. See, e.g.,

Valentine v. Collier, 956 F.3d 797, 802 (5th Cir. 2020) (per curiam), mot. to vacate stay denied,

No. 19A1034, 2020 WL 2497541 (U.S. May 14, 2020); Swain v. Junior, 958 F.3d 1081 (11th

Cir. 2020); Marlowe v. LeBlanc, No. 20-30276, 2020 WL 2043425 (5th Cir. Apr. 27, 2020); see

also Roman v. Wolf, No. 20-55436, 2020 WL 2188048 (9th Cir. May 5, 2020).

       At minimum, transfer to home confinement is an improper remedy for any alleged Eighth



                                                 10
      Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 11 of 15. PageID #: 1177



Amendment violation. Because Petitioners challenge the conditions of their confinement, the

only potential relief would be improvement in the conditions at Elkton or, if absolutely

necessary, transfer to another facility. If those remedies are available—and they are—there is no

basis to mandate home confinement.

          C.     The Court Improperly Conditionally Certified the Subclass

          The Respondents are further likely to succeed on the merits because the “conditional

class” of more than 800 additional inmates is improper under Federal Rule of Civil Procedure

23(b)(2). The subclass does not satisfy Rule 23’s commonality and typicality requirements—

neither the merits nor the requested relief is susceptible to classwide disposition. And although

this Court has stated that “the defining characteristic” of mandatory class actions under Rule

23(b)(2) “is the homogeneity of the interests of the members of the class,” Reeb v. Ohio Dep’t of

Rehab. & Corr., 435 F.3d 639, 649 (6th Cir. 2006), the interests of the subclass here are anything

but homogeneous, as underscored by the individualized evaluation that the preliminary

injunction requires, as well as the futile attempt numerous inmates have made to “opt out” of the

relief ordered by the Court.

II.       THE BALANCE OF EQUITIES WARRANT A STAY

          Harms to BOP and to the public interest “merge,” Nken, 556 U.S. at 435, and if the orders

are not stayed, they will continue to inflict irreparable harm on BOP, other BOP inmates, and the

public.

          To begin, the April 22 and May 19 orders usurp BOP’s statutory authority to designate

appropriate placements for every inmate, see 18 U.S.C. § 3621(b). As the Supreme Court has

recognized, “irreparable harm” occurs when the government “is enjoined by a court from

effectuating statutes enacted by representatives of its people.” Maryland v. King, 133 S. Ct. 1, 3



                                                 11
    Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 12 of 15. PageID #: 1178



(2012). Here, duly enacted statutes give BOP unreviewable discretion to determine where

inmates should be placed, 18 U.S.C. § 3621, and to determine (according to the Attorney

General’s guidance) when it is appropriate to place a particular inmate in home confinement.

        Section 3621 reflects the self-evident point that expertise to run a prison lies with BOP—

not an individual federal judge. The Supreme Court has emphasized: “[i]t is well settled that the

decision where to house inmates is at the core of prison administrators’ expertise.” McKune v.

Lile, 536 U.S. 24, 39 (2002). The Supreme Court has instructed courts to provide “considerable

deference” to prison administrators in light of that “expertise” and cautioned that “the judiciary is

ill equipped to deal with the difficult and delicate problems of prison management.”

Thornburgh, 490 U.S. at 407-08.

        The Court’s May 19 order runs afoul of these principles by requiring that BOP move

numerous inmates to home confinement under criteria of the Court’s creation that depart from

BOP’s expert-driven, public-safety judgments. The April 22 order likewise mandates that BOP

transfer hundreds of inmates to other institutions, notwithstanding BOP’s unreviewable

determinations under section 3621 that Elkton is the facility best suited for them. This harm is

alone sufficient to justify a stay.

        Even if this were not the case, the orders impose several additional irreparable harms on

the public, inmates, and BOP. The public may be harmed in at least two ways. First, it may be

exposed to additional public safety risks if BOP is forced to place inmates in home confinement

that have not been deemed appropriate. Although public safety is a key consideration in BOP’s

analysis of home confinement eligibility, see, e.g., Hurwitz Decl. at ¶ 6., the Court’s order

requires BOP to “disregard” some of the key factors that might indicate that an inmate poses a

threat to public safety, such as the fact that he has a history of violent offenses. (Order, ECF No.



                                                 12
   Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 13 of 15. PageID #: 1179



85 PageID # 1129.) Second, BOP has explained that there is a risk that COVID-19 may be

transmitted to new areas if inmate transfers occur. (Matevousian Decl. at ¶ 14.)

       Inmates, too, may be harmed. Transfers could inadvertently spread COVID-19 to new

facilities, despite BOP’s best efforts to the contrary. Class members also may be placed in new

facilities that do not suit their needs as well as Elkton. To determine the correct placement for a

particular inmate, BOP carefully weighs numerous statutory factors, designed to ensure that each

inmate is incarcerated in a location that will maximize public safety and inmate wellbeing. See

18 U.S.C. § 3621(b). BOP can, for example, ensure that an inmate who needs sex-offense or

drug-rehabilitation programs be placed at a facility that has them, a reasonable distance from his

home, at an appropriate security level, and with available space. (Declaration of Shannon

Robbins (“Robbins Decl.”) attached as Exhibit D, at ¶¶ 42-45.) Overriding BOP’s careful inmate

placement decisions for the subclass thus threatens inmates’ well-being. (Matevousian Decl. at

¶¶ 12-13 (citing inmates’ security and mental health concerns).) Indeed, when all Elkton inmates

were surveyed about their desire to participate in this class-action suit, over 900 inmates

responded, and more than 100 inmates specifically indicated that they did not wish to be

transferred from Elkton; yet they remain covered by the Court’s injunctive orders, which provide

no formal opt-out mechanism (and which cannot do so due to the injunctive-relief-only

mandatory nature of the class). Fed. R. Civ. P. 23(b)(2); see also (Respondents’ Opposition to

Petitioners’ Emergency Motion to Circulate Notice, ECF No. 60 PageID # 846-847.)

       In addition, BOP has been diverted from full implementation of its strategic plan and

forced to devote tremendous resources to comply with the Court’s numerous orders requiring

status reports on everything from the daily number of tests to the precise nature of inmate

separation within the facility. And these orders are in addition to the Court’s mandate to transfer



                                                 13
   Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 14 of 15. PageID #: 1180



800 inmates, which is forcing BOP to reallocate resources it would otherwise use to move the

thousands of inmates it has a statutory mandate to receive from custody of the U.S. Marshal’s

Service to allow inmates to begin serving their sentences. 18 U.S.C. § 4042; (Robbins Decl. at

¶ 38.)

         These harms are irreparable if the Court’s orders are not stayed. Some inmates will have

been inappropriately placed in the community through home confinement; inmates will have

been moved from their statutorily designated locations, perhaps to higher security institutions;

COVID-19 will have potentially spread; inmate treatment programs will have been interrupted;

and BOP will have diverted its resources to effectuate judicial orders rather than its strategic

response plan for COVID-19.

         Moreover, this Court’s Orders ignore the improving condition at Elkton. (Order, ECF

No. 22 PageID # 368.) But, even when the Court issued the April 22 order, inmate

hospitalizations for COVID-19 had sharply decreased. (Opp’n to Mot. to Enforce, ECF No. 58

PageID #752.) From April 12 to May 2, only four inmates were hospitalized for COVID-19-

related illnesses, and since May 2, no other Elkton inmate has been hospitalized for COVID-19-

related illnesses. (Burnside Decl. at ¶ 9.) Moreover, although nine inmates have died from

COVID-19, each death resulted from an infection that occurred before April 6. (Id. at ¶ 8.)

There have been no deaths based on infections occurring since the district court entered its April

22 Order. Although mass testing at Elkton has revealed the extent of COVID-19 at the facility,

BOP has made significant process containing COVID-19 and mitigating the risks.

                                         CONCLUSION

         For the foregoing reasons, Respondents respectfully urge this Court to stay its May 19 and

April 22 orders pending appeal.



                                                 14
Case: 4:20-cv-00794-JG Doc #: 98-1 Filed: 05/29/20 15 of 15. PageID #: 1181




                                    Respectfully submitted,

                                    JUSTIN E. HERDMAN
                                    United States Attorney

                                By: /s/ James R. Bennett II
                                    James R. Bennett II (OH #0071663)
                                    Sara DeCaro (OH #0072485)
                                    David M. DeVito (CA #243695)
                                    Assistant United States Attorneys
                                    United States Court House
                                    801 West Superior Ave., Suite 400
                                    Cleveland, Ohio 44113
                                    216-622-3988 - Bennett
                                    216-522-4982 - Fax
                                    James.Bennett4@usdoj.gov
                                    Sara.DeCaro@usdoj.gov
                                    David.DeVito@usdoj.gov

                                    Attorneys for Respondents




                                    15
